DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 13 Feb 2018 under 35 U.S.C. 119(e).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 13 Aug 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is 
The disclosure is objected to, because [0001] and [0002] are both under the header “TECHNICAL FIELD” and [0001] should be listed under the header “CROSS-REFERENCE TO RELATED APPLICATIONS”.
Appropriate correction is required.

Claim Objections
Claims 1, 5, 8, 14-15, 17-18, and 19 are objected to because of the following informalities:  
“at least one piezoelectric ultrasonic transducer, configured to …” should read “at least one piezoelectric ultrasonic transducer, the Doppler array configured to …” (claim 1);
“a loud speaker” should read “a loud speaker,” (claim 1);
“the loudspeaker” should read “the loud speaker” (claims 1, 14, 17, and 18);
“pressure sensor, configured to” should read “pressure sensor configured” (claim 5);
“adjusting a band circumference to match a circumference of the body surface” should read “adjusting the band circumference to match the circumference of the body surface” (claim 8); 
“the group consisting of” should read “a 
“monitoring blood flow, comprising:” should read “monitoring blood flow, the medical apparatus comprising:” (claim 17);
the limitation “wherein the Doppler array in the wearable RPC device is configured to detect a change in blood velocity, pulse rate, pulse strength, or a combination thereof in a blood vessel,” explicitly recited in claim 17 should be deleted as it is already recited in claim 1 and claim 17 recites in line 2 “the wearable RPC device of claim” (claim 17);
“transducers, configured to detect a change in blood velocity in the blood vessel” should read “transducers, wherein the Doppler array is configured to detect a change in blood velocity in a blood vessel” (claim 18);
“wherein: (in the next line) the Doppler array is …” should read “wherein (in the same line) the Doppler array is …” (claim 18); 
“two types of piezoelectric ultrasonic transducers, selected from” should read “two types of piezoelectric ultrasonic transducers selected from” (claim 18); and
“the medium frequency piezoelectric ultrasonic transducers; and” should read “the medium frequency piezoelectric ultrasound transducers, and” (claim 19).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a Doppler array comprising at least one piezoelectric ultrasonic transducer, configured to detect a change in blood velocity in a blood vessel” and “wherein the Doppler array is configured to detect a change in blood velocity, pulse rate, pulse strength, or a combination thereof in a blood vessel”. It is unclear what the Doppler array is configured to detect: it is unclear whether a) the Doppler array is configured to detect a change in blood velocity, pulse rate, OR pulse strength in a blood vessel; b) the Doppler array is configured to detect a change in blood velocity in a blood vessel AND a change in pulse rate or pulse strength; c) the Doppler arrays are two separate Doppler arrays; or d) otherwise. Additionally, it is unclear what is “a combination thereof” and whether “a blood vessel” recited in line 4 and “a blood vessel” recited in line 11 are the same or different. Claims 2-17 inherit the deficiencies by the nature of their dependency on claim 1. For purposes of the examination, the limitations together are being given a broadest reasonable interpretation as “a Doppler array comprising at least one piezoelectric ultrasonic transducer, wherein the Doppler array is configured to detect a change in blood velocity, pulse rate, or pulse strength in a blood vessel”.
Claim 1 recites the limitation “a loud speaker”. The term "loud" in claim 1 is a relative term which renders the claim indefinite.  The term "loud" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-17 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a speaker”.
Claim 1 recites the limitation “wherein the Doppler array is configured to provide feedback through the screen and the loudspeaker”. One of ordinary skill in the art would recognize “a Doppler array comprising at least one piezoelectric ultrasonic transducer, configured to detect a change in blood velocity in a blood vessel”, as recited, as a sensor, and would not recognize that such Doppler array is capable of providing any feedback through a screen or a speaker. In other words, a processor or a CPU is well known in the art to process a detection by a sensor to provide a feedback through a screen or a speaker. Therefore, it is unclear whether the recited Doppler array includes a processor or a CPU “to provide feedback through the screen and the loudspeaker”. Claims 2-17 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein a central processing unit is configured to provide feedback through the screen and the loudspeaker based on the detection by the Doppler array”.
Claims 2 and 3 recite the limitation “wherein the array of piezoelectric ultrasonic transducers (further) comprises”. The antecedent basis for “the array of piezoelectric ultrasonic transducers” is unclear. It is unclear whether “the array of piezoelectric ultrasonic transducers” is referring to: a) “a Doppler array” recited in claim 1; b) “at least one piezoelectric ultrasonic transducer” recited in claim 1; c) an array of piezoelectric ultrasonic transducers; or d) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the Doppler array comprises”. 
Claim 4 recites the limitation “wherein the diameter of the band is used to adjust for blood vessel depth”. It is unclear whether the limitation is an active functional limitation of the apparatus claim of claim 4, and if so, it is further unclear which structure within the apparatus claim of claim 4 is using the diameter of the band to adjust for blood vessel depth. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the diameter of the band is to adjust for blood vessel depth”.
Claim 15 recites the limitation “wherein the blood vessel is an artery selected from the group consisting of a radial artery, an ulnar artery, a carotid artery, a femoral artery, and a combination thereof”. It is unclear what is “a combination thereof”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the blood vessel is an artery selected from a group consisting of a radial artery, an ulnar artery, a carotid artery, and a femoral artery.”
Claim 17 recites the limitation “wherein the Doppler array in the wearable RPC device is configured to detect a change in blood velocity, pulse rate, pulse strength, or a combination thereof in a blood vessel”. It is unclear what is “a combination thereof”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the Doppler array is configured to detect a change in blood velocity, pulse rate, or pulse strength in the blood vessel”. Applicant is reminded that this limitation is already recited in claim 1, to which claim 17 depends.
Claim 17 recites the limitation “the wearable sensor”. The antecedent basis for this limitation is unclear. It is unclear whether “the wearable sensor” is referring to: a) “the wearable RPC device of claim 1” recited in claim 17; b) a wearable sensor; or c) otherwise. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the wearable RPC device”.
Claim 18 recites the limitations “a Doppler array comprising an array of piezoelectric ultrasonic transducers, configured to detect a change in blood velocity in the blood vessel” and “wherein the Doppler array comprises at least two types of piezoelectric ultrasonic transducers, selected from …” It is unclear whether “an array of piezoelectric ultrasonic transducers” is the same or different from “at least two types of piezoelectric ultrasonic transducers”. Claim 19 inherits the deficiency of claim 18. For purposes of the examination, the limitations together are being given a broadest reasonable interpretation as “a Doppler array comprising at least two types of piezoelectric ultrasonic transducers, wherein the Doppler array is configured to detect a change in blood velocity in a blood vessel”.
Claim 18 recites the limitation “wherein the Doppler array is configured to provide feedback through the screen and the loudspeaker”. One of ordinary skill in the art would recognize “a Doppler array comprising at least one piezoelectric ultrasonic transducer, configured to detect a change in blood velocity in a blood vessel”, as recited, as a sensor, and would not recognize that such Doppler array is capable of providing any feedback through a screen or a speaker. In other words, a processor or a CPU is well known in the art to process a detection by a sensor to provide a feedback through a screen or a speaker. Therefore, it is unclear whether the recited Doppler array includes a processor or a CPU “to provide feedback through the screen and the loudspeaker”. Claim 19 inherits the deficiency by the nature of its dependency on claim 18. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein a central processing unit is configured to provide feedback through the screen and the loudspeaker based on the detection by the Doppler array”.
Claim 18 recites the limitations “medium frequency piezoelectric ultrasonic transducers having a working frequency of 6 MHz to 10 MHz” and “high frequency piezoelectric ultrasonic transducers having a working frequency of 10 MHz to 18 MHz”. It is unclear whether ultrasonic transducers having a working frequency of 10 MHz are medium frequency piezoelectric ultrasonic transducers, high frequency piezoelectric ultrasonic transducers, or both medium and high frequency piezoelectric ultrasonic transducers. Claim 19 inherits the deficiency by the nature of its dependency on claim 18. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as “medium frequency piezoelectric ultrasonic transducers having a working frequency of 6 MHz to <10 MHz” and “high frequency piezoelectric ultrasonic transducers having a working frequency of 10 MHz to 18 MHz”, respectively.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites the limitation “wherein said body surface is a wrist of the living subject”. Claim 7 depends on claim 6, which depends on claim 1, which already recites “said body surface being a wrist … of the living subject”. Therefore, claim 7 does not further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US Patent No. 9775520) in view of Anderson (US Patent Pub No. 2017/0277850, provided by Applicant in IDS of 13 Aug 2020).
Regarding claim 1,Tran discloses a wearable pulse device configured to be worn by a living subject (at least Fig. 6-7 and Col 39, line 44 - Col 40, line 11) comprising:
a Doppler array comprising at least one piezoelectric ultrasonic transducer (Col 39, line 45 - Col 40, line 20: Doppler frequency of echo received by piezoelectric ultrasonic transducer), configured to detect a change in blood velocity in a blood vessel (Col 40, lines 12-49: blood flow velocity based on Doppler frequency of echo received and based on real time blood flow velocity, estimate blood pressure values based on blood flow velocity);
a screen (Fig. 6: display 1382),
a loud speaker (Fig. 6: speaker 1384), and
a band (Fig. 6: wrist band 1374) configured to hold the wearable RPC device in proximity to a body surface of the living subject, 
said body surface being a wrist, an arm, a leg, or a neck of the living subject (Fig. 6-7: wrist band 1374; Col 38, lines 64-65: wrist band 1374),
wherein the Doppler array is configured to detect a change in blood velocity, pulse rate, pulse strength, or a combination thereof in a blood vessel (Col 40, lines 12-49: blood flow velocity based on Doppler frequency of echo received and based on real time blood flow velocity); and
wherein the Doppler array is configured to provide feedback through the screen and the loudspeaker (Col 40, lines 47-55: CPU generates systolic and diastolic pressure values and heart rate value converted to a digital or analog display and speaker).
	Tran does not explicitly disclose:
a sensor configured to detect a diameter or circumference of the band.
	In related art of a wearable device comprising a band, Anderson, however, discloses:
a band  (strap 410) configured to hold the wearable RPC device in proximity to a body surface of the living subject ([0018]: attach the retention mechanism to a part of the user's body), and
a sensor ([0018]: clip 430 include a sensing surface) configured to detect a diameter or circumference of the band ([0018]: retention mechanism (e.g., the combination of the attachment mechanism including strap 410 and the clip 430, along with the computing element and the memory device) can obtain the sizing of the strap 410 as adjusted by the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran to function as claimed, since a wearable device comprising a band and configured to be worn on a wrist was well known in the art, as taught by Tran and Anderson, and a sensor configured to detect a diameter or circumference of the band was well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “various body part measurements provided by the user/owner that be correlated with the retention mechanism sizing data to determine the body part that corresponds to the retention mechanism size setting”, as taught by Anderson ([0020]). 
Regarding claim 5, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran further discloses:
at least one passive piezoelectric pressure sensor (Col 39, line 45 - Col 40, line 20: piezoelectric ultrasonic transducer) configured to detect a change in blood pressure or pulse rate in the blood vessel (Col 40, lines 12-49: blood flow velocity based on Doppler frequency of echo received and based on real time blood flow velocity, estimate blood pressure values based on blood flow velocity).
Regarding claim 6, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran further discloses in a different embodiment:
a pulse oximeter, said pulse oximeter configured to determine a ratio of oxygenated hemoglobin to deoxygenated hemoglobin based on IR absorption or IR transmission at about 970 nm and at about 670 nm (Col 41, lines 18-36: optical transducer connected to pulse-oximetry circuit to determine how much oxygen binds to cells' hemoglobin based on red (λ~630 nm) and infrared (λ~900 nm) radiation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran in view of Anderson to function as claimed, since a wearable pulse device configured to detect blood flow was well known in the art, as taught by Tran, and a wearable pulse device configured to detect pulse oximetry was well known in the art, as taught by Tran. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “determine the user’s vital signs (including pulse oximetry)”, as taught by Anderson (Col 41, lines 33-36), in addition to the user’s blood flow. 
Regarding claim 7, Tran in view of Anderson discloses all limitations of claim 6, as discussed above, and Tran further discloses:
said body surface is a wrist of the living subject (Fig. 6-7: wrist band 1374; Col 38, lines 64-65: wrist band 1374).
Regarding claims 13-16, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran further discloses:
the screen provides visual feedback comprising at least one of beats per minute, blood pressure, and relative blood velocity (Col 40, lines 47-52: generated systolic and diastolic pressure values and heart rate converted to digital or analog display) (claim 13);
the loudspeaker provides audible feedback comprising vascular tones (Col 40, lines 47-55: a speaker to enable an operator to hear a representation of the Doppler signals) (claim 14);
the blood vessel is an artery selected from the group consisting of a radial artery, an ulnar artery, a carotid artery, a femoral artery, and a combination thereof (Col 39, lines 51-54: radial artery) (claim 15); and
a central processing unit configured to calculate at least one of beats per minute, blood pressure, and relative blood velocity (Col 39, lines 3-6: processor or CPU of the wearable appliance; Col 40, lines 47-49: computer model to generate systolic and diastolic pressure values) (claim 16).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Anderson as applied to claim 1 above, and further in view of Rothberg et al. (US Patent Pub No. 2017/0360399) - hereinafter referred to as Rothberg.
Regarding claims 2-3, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran in view of Anderson does not disclose:
wherein the array of piezoelectric ultrasonic transducers comprises at least one first piezoelectric ultrasonic transducer having a first frequency, and at least one second piezoelectric ultrasonic transducer having a second frequency which is greater than the first frequency (claims 2-3); and
wherein the array of piezoelectric ultrasonic transducers further comprises at least one third piezoelectric ultrasonic transducer having a third frequency different from either the first or second frequency (claim 3).
	In related art of a Doppler device, Rothberg, however, discloses:
a Doppler array of piezoelectric ultrasonic transducers ([0040]: Doppler ultrasound device) comprises at least one first piezoelectric ultrasonic transducer ([0082]-[0083]: ultrasound circuitry module 304 comprises 64 ultrasound elements and each ultrasound element 306 comprises 16 ultrasonic transducers; [0140]: plurality of ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers) having a first frequency ([0035]-[0039]: 1-5MHz and at least some of the transducers of the ultrasound probe may operate in a particular frequency range), and at least one second piezoelectric ultrasonic transducer ([0082]-[0083]: ultrasound circuitry module 304 comprises 64 ultrasound elements and each ultrasound element 306 comprises 16 ultrasonic transducers; [0140]: plurality of ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers) having a second frequency which is greater than the first frequency ([0036]-[0039]: 5-10MHz and at least some of the transducers of the ultrasound probe may operate in a particular frequency range) (claims 2-3); and
wherein the Doppler array of piezoelectric ultrasonic transducers further comprises at least one third piezoelectric ultrasonic transducer ([0082]-[0083]: ultrasound circuitry module 304 comprises 64 ultrasound elements and each ultrasound element 306 comprises 16 ultrasonic transducers; [0140]: plurality of ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers) having a third frequency different from either the first or second frequency ([0037]-[0039]: at least 10MHz and at least some of the transducers of the ultrasound probe may operate in a particular frequency range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran in view of Anderson to function as claimed, since a Doppler array comprising at least one piezoelectric ultrasonic transducer was well known in the art, as taught by Tran and Rothberg, and a Doppler array comprising at least one first piezoelectric transducer having a first frequency, at least one second piezoelectric transducer having a second frequency which is greater than the first frequency, and at least one third piezoelectric ultrasonic transducer having a third frequency different from either the first or second frequency was well known in the art, as taught by Rothberg. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to detect ultrasound signals at varying “target depths within the subject”, as taught by Rothberg ([0035]-[0037]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Anderson as applied to claim 1 above, and further in view of Khair et al. (US Patent No. 6475153, provided by Applicant in IDS of 13 Aug 2020) - hereinafter referred to as Khair.
Regarding claim 4, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran in view of Anderson does not disclose:
the diameter of the band is used to adjust for blood vessel depth.
	In related art of a wearable pulse device comprising a band, Khair, however, discloses:
a diameter of a band is used to adjust for blood vessel depth (Fig. 1; Col 13, line 62 - Col 14, line 12: sensor on band 11 loose attachment or complete detachment from skin surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran in view of Anderson to function as claimed, since a wearable pulse apparatus comprising a band and a sensor was well known in the art, as taught by Tran and Khair, and a diameter of a band used to adjust for blood vessel depth was well known in the art, as taught by Khair. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to determine “changes in overall sensor placement force to the skin, thus indicating any motion artifacts or sensor loose attachment or complete detachment from the skin surface”, as taught by Khair (Col 13, line 62 - Col 14, line 12). 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Anderson as applied to claim 1 above, and further in view of Cauwels et al. (US Patent Pub No. 2013/0326790, provided by Applicant in IDS of 13 Aug 2020) - hereinafter referred to as Cauwels.
Regarding claims 8-9, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran discloses:
wherein the band (wrist band 1374) has a first end and second end (Fig. 6).
	Tran does not disclose:
said band comprising a plurality of teeth on the first end, and
wherein the first end is configured to be inserted into the latch on the second end so that the teeth on the first end engage the pawl or tooth on the second end, thereby adjusting a band circumference to match a circumference of the body surface; and
wherein the sensor is adapted to calculate said band diameter or circumference (claims 8-9); and
the band is elastic (claim 9).
	In related art of a wearable device comprising a band, Cauwels, however, discloses:
a band has a first end and a second end (strap sections 125 and 127),
said band comprising a plurality of teeth on the first end ([0053]: ratchets of the washers), and
a latch with a pawl or tooth on the second end ([0053]: inwardly facing portions of the washers can have raised inclined sections providing magnetic ratchets or magnetic pawls),
wherein the first end is configured to be inserted into the latch on the second end so that the teeth on the first end engage the pawl or tooth on the second end, thereby adjusting a band circumference to match a circumference of the body surface ([0053]: [0053]: end portion of one of the strap sections 110 can have inwardly facing magnets embedded therein which magnetically engage and lock the ratchets of the washers on the band at the desired location when the band is tightened, such as about the user's wrist); and
the band is elastic ([0022]: wearable band is elastomeric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran in view of Anderson to function as claimed, since a wearable device comprising a band was well known in the art, as taught by Tran, Anderson, and Cauwels, and a band comprising a plurality of teeth on a first end and a latch with a pawl or tooth on a second end of the band, wherein the first end is configured to be inserted into the latch on the second end, and the band is elastic was well known in the art, as taught by Cauwels. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow the band tightened “at the desired location … (and) The band can be loosened or removed with a peeling action by the user”, as taught by Cauwels ([0053]).
 	In related art of a wearable device comprising a band, Anderson, further, discloses:
wherein the sensor is adapted to calculate said band diameter or circumference ([0018]: the retention mechanism (e.g., the combination of the attachment mechanism including strap 410 and the clip 430, along with the computing element and the memory device) can obtain the sizing of the strap 410 as adjusted by the user and save this sizing data in the memory device of the retention mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran to function as claimed, since a wearable device comprising a band and configured to be worn on a wrist was well known in the art, as taught by Tran and Anderson, and a sensor configured to detect a diameter or circumference of the band was well known in the art, as taught by Anderson. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow “various body part measurements provided by the user/owner that be correlated with the retention mechanism sizing data to determine the body part that corresponds to the retention mechanism size setting”, as taught by Anderson ([0020]). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Anderson as applied to claim 1 above, and further in view of Bezemer et al. (WIPO Pub No. 2017/032648, provided by Applicant in IDS of 13 Aug 2020) - hereinafter referred to as Bezemer.
Regarding claims 10-12, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, and Tran in view of Anderson does not disclose:
an adhesive layer configured to hold the wearable pulse device in proximity to the body surface of the living subject (claims 10-11);
wherein said adhesive layer comprises an adhesive polymeric hydrogel (claim 11); and
an adhesive hydrogel layer positioned under the Doppler array, said hydrogel layer being configured to place the Doppler array in proximity to the blood vessel (claim 12).
	In related art of a wearable pulse device, Bezemer, however, discloses:
an adhesive layer configured to hold the wearable pulse device in proximity to a body surface of a living subject (pg. 4, lines 3-7: ultrasound transducer attached to base layer to be placed at the skin of the subject; pg. 5, lines 23-27: base layer comprises an adhesive layer for attaching the monitoring apparatus to a skin of the object);
wherein said adhesive layer comprises an adhesive polymeric hydrogel (pg. 11, lines 1-8: glue layer disposed as semi-solid hydrogel and hydrophilic silicone); and
an adhesive hydrogel layer positioned under an Doppler array (pg. 11, lines 1-8: glue layer disposed as semi-solid hydrogel between ultrasound transducer and skin of the subject; pg. 4, lines 20-27: ultrasound transducer receives ultrasound Doppler signal received from a vessel of the subject), said hydrogel layer being configured to place the Doppler array in proximity to a blood vessel (pg. 4, lines 20-27: ultrasound transducer receives ultrasound Doppler signal received from a vessel of the subject).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran in view of Anderson to function as claimed, since a wearable pulse device comprising a Doppler array was well known in the art, as taught by Tran and Bezemer, and an adhesive layer configured to hold an wearable pulse device in proximity to a body surface of a living subject, wherein said adhesive layer comprises an adhesive polymeric hydrogel, and an adhesive hydrogel layer positioned under a Doppler array, said hydrogel layer being configured to place the Doppler array in proximity to a blood vessel were well known in the art, as taught by Bezemer. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “reduce the handling effort, to improve the measurement stability, and to improve the comfort for the user”, as taught by Bezemer (pg. 5, lines 23-27). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Anderson as applied to claim 1 above, and further in view of Cowan et al. (US Patent Pub No. 2015/0039040, provided by Applicant in IDS of 13 Aug 2020) - hereinafter referred to as Cowan.
Regarding claim 17, Tran in view of Anderson discloses all limitations of claim 1, as discussed above, including the wearable pulse device of claim 1, but Tran in view of Anderson does not disclose:
an automated external defibrillator;
wherein said automated external defibrillator comprises a screen and a loud speaker, and
wherein the Doppler array on the wearable sensor is configured to provide feedback through the screen and the loudspeaker on the automated external defibrillator.
	In related art of a medical apparatus for monitoring a blood flow (at least Fig. 2), Cowan discloses:
a wearable device comprising a Doppler array (Fig. 2: monitoring device 280; [0076]-[0077]: monitoring device include a Doppler device for detecting blood flow), and
an automated external defibrillator (external defibrillator 200; Fig. 2-3);
wherein said automated external defibrillator comprises a screen and a loud speaker ([0060]: user interface 370 include a screen and a speaker), 
wherein the Doppler array in the wearable device is configured to detect a change in blood velocity in a blood vessel ([0076]-[0077]: Doppler device for detecting blood flow as a local parameter; [0078]: trend detected by comparing values of a parameter at times), and
wherein the Doppler array on the wearable sensor is configured to provide feedback through the screen and the loudspeaker on the automated external defibrillator ([0060]: interface 370 include a screen, to display what is detected and measured, provide visual feedback and a speaker, to issue sounds that can be experienced by user; Fig. 3: monitoring device and [0047]: defibrillator includes monitoring device, and the monitoring device monitors patient parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran in view of Anderson to function as claimed, since a wearable pulse device comprising a Doppler array that is configured to detect a change in blood velocity was well known in the art, as taught by Tran and Cowan, and the wearable pulse device configured to provide a feedback through an automated external defibrillator was well known in the art, as taught by Cowan. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to monitor when “blood flow to the various parts of the body is reduced … (and) If a shockable heart arrhythmia is detected, then the defibrillator delivers the appropriate electrical discharge through the heart”, as taught by Cowan ([0003]-[0005]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Rothberg.
Regarding claims 18-19, Tran discloses a wearable pulse device configured to be worn by a living subject (at least Fig. 6-7 and Col 39, line 44 - Col 40, line 11) comprising:
a Doppler array comprising at least one piezoelectric ultrasonic transducer (Col 39, line 45 - Col 40, line 20: Doppler frequency of echo received by piezoelectric ultrasonic transducer), configured to detect a change in blood velocity in a blood vessel (Col 40, lines 12-49: blood flow velocity based on Doppler frequency of echo received and based on real time blood flow velocity, estimate blood pressure values based on blood flow velocity);
a screen (Fig. 6: display 1382),
a loud speaker (Fig. 6: speaker 1384); and
wherein the Doppler array is configured to provide feedback through the screen and the loudspeaker (Col 40, lines 47-55: CPU generates systolic and diastolic pressure values and heart rate value converted to a digital or analog display and speaker).
	Tran does not explicitly disclose:
wherein the Doppler array comprises an array of piezoelectric transducers and at least two types of piezoelectric ultrasonic transducers, selected from the group consisting of: low frequency piezoelectric ultrasonic transducers having a working frequency ranging from 2 MHz to <6 MHz; medium frequency piezoelectric ultrasonic transducers having a working frequency of 6 MHz to 10 MHz; and high frequency piezoelectric ultrasonic transducers having a working frequency of 10 MHz to 18 MHz (claims 18-19); and
wherein the Doppler array comprises the low frequency piezoelectric ultrasonic transducers, the medium frequency piezoelectric ultrasonic transducers; and the high frequency piezoelectric ultrasonic transducers (claim 19).
	In related art of a Doppler device, Rothberg, however, discloses:
a Doppler array comprising an array of piezoelectric ultrasonic transducers ([0040]: Doppler ultrasound device; [0082]-[0083]: ultrasound circuitry module 304 comprises 64 ultrasound elements and each ultrasound element 306 comprises 16 ultrasonic transducers; [0140]: plurality of ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers) of low frequency piezoelectric ultrasonic transducers having a working frequency ranging from 2 MHz to <6 MHz ([0035]-[0039]: 1-5MHz and at least some of the transducers of the ultrasound probe may operate in a particular frequency range), medium frequency piezoelectric ultrasonic transducers having a working frequency of 6 MHz to 10 MHz ([0036]-[0039]: 5-10MHz and at least some of the transducers of the ultrasound probe may operate in a particular frequency range), and high frequency piezoelectric ultrasonic transducers having a working frequency of 10 MHz to 18 MHz ([0037]-[0039]: at least 10MHz and at least some of the transducers of the ultrasound probe may operate in a particular frequency range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus by Tran to function as claimed, since a Doppler array comprising at least one piezoelectric ultrasonic transducer was well known in the art, as taught by Tran and Rothberg, and a Doppler array comprising an array of piezoelectric ultrasonic transducers of low frequency, medium frequency, and high frequency was well known in the art, as taught by Rothberg. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to detect ultrasound signals at varying “target depths within the subject”, as taught by Rothberg ([0035]-[0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US Patent Pub No. 2020/0000349, priority date of 01 Dec 2016) disclose at least a wrist pulse device comprising a plurality of ultrasonic sensors (see at least Fig. 1 and 3: sensors 121); and
Klaassen et al. (US Patent Pub No. 2017/0340209) discloses at least a wrist pulse device comprising a piezoelectric pressure sensor (see at least Fig. 1 and [0135]-[0136]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793